DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered. 
Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.
Regarding the 101: 
Examiner notes per Example 8 of the USPTO Subject Matter Eligibility Guidance: ‘Furthermore, the Internet limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.’ Viewing the limitations as a combination, the claim simply instructs the practitioner to implement the concepts with routine, conventional activity specified at a high level of generality in a particular technological environment. Using a server to analyze data is a conventional technique in the medical arts. Transmission of data over a network is also a conventional technique in the medical arts and even the computer arts in general. As currently claimed the limitations are not integrated into a practical application as all the claims are directed to is acquiring data and then making a diagnosis which would fall under the abstract idea of mental processes with mere extra-solution data gathering which does not add significantly more.
Further Examiner notes the Liston et al. (US 2018/0249941) reference which discloses saccades as being used for detection and diagnosis of neurodegenerative disorders as being known in the art and thus can be considered conventional (Paragraph 0008 of Liston) as well as the previously cited Humphries et al. (US 2010/0283972) which teaches the same in Paragraph 0010. Thus Applicant’s claims are not directed to unconventional elements.
Per Page 16/30 of Applicant’s Response: ‘The amended claim 11 is directed to the practical application of detecting neurodegenerative disease. To achieve this goal, according to the amended claim 11, the subject is guided to make at least one saccade in one or more saccade tasks; a camera collects image information of the subject during the one or more saccade tasks and a data collection device determines eye position signals by processing the image information; a server receives the eye position signals from the data collection device via a network and further determines an error rate of a saccade trace of the subject using a calculation model; the server further determines whether the subject has the neurodegenerative disease by comparing the error rate to a reference value.’. When considered in light of mental processes (concepts performed in the human mind, including an observation, evaluation, judgment, opinion):
a camera collects image information of the subject during the one or more saccade tasks and a data collection device determines eye position signals by processing the image information (observation using a generic conventional camera)
a data collection device determines eye position signals by processing the image information (evaluation done using a generic conventional processor)
a server receives the eye position signals from the data collection device via a network and further determines an error rate of a saccade trace of the subject using a calculation model (evaluation done using a generic conventional processor); 
the server further determines whether the subject has the neurodegenerative disease by comparing the error rate to a reference value. (judgment and opinion done using a generic conventional processor).
It is clear even by Applicant’s summarization of the claims, that the claimed subject matter is directed to the abstract idea of mental processes in that they are concepts that can be performed in the human mind.
Examiner notes per MPEP 2106.05(a): ‘In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.’
As currently claimed the claims merely invokes computers as a tool rather than improving computer capabilities. It is unclear to the examiner how the claimed method improves a computer beyond just being a type of analysis being done. Computers can do analysis already and as such it just appears that Applicant is claiming the computer doing analysis is an improvement. Instead this is merely the claims using the computer as a tool.
Per the additional elements and the Berkheimer memo, as noted in the 101 rejection: Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. Applicant uses generic computer components and sensors, Applicant’s specification does not detail anything about these elements that are beyond what would be well-understood, routine, and conventional means for data-gathering and computing. See in particular  Schwaller in view of Humphries et al. (US 2010/0283972) and Xie et al. (Reference U on PTO-892 dated 05/18/2021; 1998). Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
Thus the 101 rejection is maintained.
Regarding the 103 rejection: After review of the amendments the Cornsweet et al. (US 2017/007119) reference was found to be used in combination with the previously cited references for the newly added claims.
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
‘behavior data collection device’ in claims 11 and 28 interpreted to be a near-infrared fast camera and an inclinometer per Paragraphs 0095-0097 of Applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites a ‘calculation model’ but Applicant’s specification provides no details regarding what this calculation model can be or how it is meant to be implemented. One of ordinary skill in the art would not be able to understand exactly what the intended calculation model would entail.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17, 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a ‘calculation model’ but Applicant’s specification provides no details regarding what this calculation model can be or how it is meant to be implemented. It is unclear exactly what this calculation model is meant to encompass.
Claim 11 recites a behavior data collection device which under 112f is interpreted to be a camera and inclinometer. Claim 11 later recites ‘a camera’ which makes it unclear if the recitation of ‘a camera’ is the same as that of the behavior data collection device or not.
Claim 11 recites a behavior data collection device which under 112f is interpreted to be a camera and inclinometer. Claim 13 recites ‘an inclinometer’ which makes it unclear if the recitation of ‘an inclinometer’ is the same as that of the behavior data collection device or not.
Claim 11 recites ‘the error rate…is twice higher than or equal to a reference value’ but it is unclear exactly what this is intended to mean. If the error rate is only 1.5x the reference value, then no diagnosis of neurodegenerative disease would be made?
Claims 11 and 28 recite a behavior data collection device used to perform saccade tasks but one of ordinary skill in the art would understand that a subject would have to perform the saccade tasks. It is therefore unclear exactly what is meant by the device performing the tasks.
Claims 11 and 28 have the limitation “behavior data collection device” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 11 and 28 recites the following function for the ‘behavior data collection device’: ‘performing:….pro-saccade task…guiding the subject….anti-saccade task…guiding the subject….’ Etc but as per the interpretation of the behavior data collection device being a camera and inclinometer it is unclear how either of those elements are able to provide that claimed functionality. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17 and 20-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 11-17 and 20-32 are all within at least one of the four categories (claims 11-17 and 20-32 being processes).
Regarding Step 2, the independent claim 11 recites:
Performing… the following tasks:
1) Pro-saccade task;
2) Anti-saccade task;
3) Memory-saccade task; and
4) Double-saccade task
wherein a subject is guided to perform at least one saccade
determining…eye position signals of the subject 
transmitting…the eye position signals to a server via a network
determining…an error rate of a saccade trace of the subject based on the eye position signals using a calculation model, wherein the error rate of the saccade trace is an interrupt-gaze error rate, or the error rate of the saccade trace is a total error rate of the interrupt-gaze error rate, a no-saccade error rate, and a wrong-direction-saccade error rate; and 
determining…that the subject has a neurodegenerative disease, wherein the reference value is determined based on a saccade database.
Independent claim 28 recites:
Performing…the following tasks for a subject: 
1) Pro-saccade task, including guiding the subject to firstly look at a gaze point, and then to make a saccade toward a visual stimulation point when the visual stimulus point appears, 2) Anti-saccade task, including guiding the subject to firstly look at a gaze point, and then to make a saccade toward a mirror position of a visual stimulation point when the visual stimulus point appears, 
3) Memory-saccade task, including guiding the subject to firstly look at a gaze point, and after a visual stimulus point appears at a random position selected among eight positions evenly distributed on a circle centered at the gaze point and disappears immediately, guiding the subject to make a saccade toward a position where the visual stimulus point once appeared, and 
4) Double-saccade task, including guiding the subject to firstly look at a gaze point, and after two visual stimulus points sequentially appear and disappear, guiding the subject to make two saccades to sequentially, in the order of appearance of the two visual stimulus points, gaze at the two positions where the visual stimulus points appeared, 
wherein eye movement data of the subject are monitored during the Pro-saccade task, the Memory-saccade task, the Anti-saccade task, and the Double-saccade task; 
determining… one or more eye movement parameters of the subject by processing the eye movement data of the subject; and 
determining…whether the subject has a neurodegenerative disease based on the one or more eye movement parameters.
The above claim limitations are tied to the abstract idea of mental processes in that they are concepts that can be performed in the human mind. This group encompasses concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed steps of performing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
The additional elements recited include ‘behavior data collection device’ in claims 11 and 28, a camera’ in claim 11, ‘a server’ in claims 11 and 28, ‘computer object recognition and tracking methods’ in claim 13,  ‘’fast near-infrared camera’ in claims 14 and 32, and ‘an inclinometer’ in claims 13 and 15-16.
This judicial exception is not integrated into a practical application because: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for performing merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims merely recite a computer that is used as a tool for ‘performing’ analysis. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwaller in view of Khaderi (US 2016/0367165) and de Brouwer et al. (Reference U on PTO-892; 2016; previously cited) and Humphries et al. (US 2010/0283972) and Cornsweet et al. (US 2017/007119).
Regarding claim 28, Schwaller teaches an analysis method (Page 23, Paragraph 1 “The objective of the present thesis is to develop a method that can robustly detect the three most common types of eye movements from an eye-tracking signal recorded using eye-tracking glasses, while compensating for head movements which are simultaneously recorded using an IMU”), comprising: 
performing, by a behavior data collection device (Page 2, Paragraph 2 “The objective of the present thesis is to develop a method that can robustly detect the three most common types of eye movements from an eye-tracking signal recorded using eye-tracking glasses, while compensating for head movements which are simultaneously recorded using an inertial measurement unit (IMU); note the eye-tracking glasses and IMU combined is considered the behavior data collection device), the following tasks for a subject: 
Khaderi teaches 1) Pro-saccade task (Paragraph 0035), including 
guiding the subject to firstly look at a gaze point, and then to make a saccade toward a visual stimulation point when the visual stimulus point appears (Paragraph 0035), 
2) Anti-saccade task (0043), including 
guiding the subject to firstly look at a gaze point, and then to make a saccade toward a mirror position of a visual stimulation point when the visual stimulus point appears (Paragraph 0043), 
de Brouwer teaches 3) Memory-saccade task (Page 8, Paragraph 3; ‘memory-guided double-step saccade task’), including 
guiding the subject to firstly look at a gaze point, and after a visual stimulus point appears at a random position selected among eight positions evenly distributed on a circle centered at the gaze point and disappears immediately, guiding the subject to make a saccade toward a position where the visual stimulus point once appeared (See Procedures section of de Brouwer), and 
4) Double-saccade task (Page 8, Paragraph 3; ‘memory-guided double-step saccade task’), including 
guiding the subject to firstly look at a gaze point (See Procedures section of de Brouwer), and 
after two visual stimulus points sequentially appear and disappear, guiding the subject to make two saccades to sequentially, in the order of appearance of the two visual stimulus points, gaze at the two positions where the visual stimulus points appeared (See Procedures section of de Brouwer), 
It would have been obvious to one of ordinary skill in the art to have modified Schwaller with Khaderi and de Brouwer because they both teach tasks that are known in the art (Paragraph 0035 of Khaderi; Introduction Section of de Brouwer) and enable non-invasive, standardized, quantitative TBI assessments that may be performed in the field (Paragraph 0024 of Khaderi).
Schwaller teaches wherein eye movement data of the subject are monitored during the Pro-saccade task, the Memory-saccade task, the Anti-saccade task, and the Double-saccade task (Page 2, Paragraph 2 “The objective of the present thesis is to develop a method that can robustly detect the three most common types of eye movements from an eye-tracking signal recorded using eye-tracking glasses, while compensating for head movements which are simultaneously recorded using an inertial measurement unit (IMU); note the eye-tracking glasses and IMU combined is considered the behavior data collection device); 
determining, by the behavior data collection device, one or more eye movement parameters of the subject by processing the eye movement data of the subject (Page 65, Paragraph 1 “The gaze-analysis software distributed with the eye-tracking glasses has a built-in event detector, which uses a velocity-based algorithm to detect saccades and fixations”; Page 51, Paragraph 1 “The goal of the event-detection part is to develop and implement a new enhanced event-detection algorithm to detect saccades, fixations, and smooth pursuit movements from signals containing only eye-in-space motion, i.e., signals which are obtained by combining the eye- and head-tracking signals described in the preceding gaze-estimation part of this chapter.”; Page 61, Paragraphs 1-2 “The goal of this section is to evaluate the performance of the proposed event-detection algorithm. Therefore, the data of the pilot study after gaze estimation is used, namely the signals containing the estimated eye-in-space motion. The database is briefly summarised in Section 3.8.1…3.8.1 Database…A detailed description of the experiment and the database can be found in Section 3.6.1. Nine different stimuli videos are presented, and two identical rounds of experimentation are performed and used for data analysis. The recorded data from one round is used to develop the algorithm…The data from the second round is used to make the final evaluation of the algorithm”); and 
Schwaller is silent on the neurodegenerative disease. Humphries teaches determining, by a server (Paragraph 0015), whether the subject has a neurodegenerative disease based on the one or more eye movement parameters (Paragraph 0010: ‘parameters obtained in saccadic motion detection can be used to provide objective measures of, dementia, delirium, psychosis, mania, attention deficit, depression, fatigue, intoxication, and/or sedation…Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease.’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schwaller and Humphries, using the eye movement analysis system of Schwaller, which provides the advantage of improved accuracy by head movement compensation (Abstract, para 4 of Schwaller), to test brain function or a neurodegenerative disease in an objective, economical, non-invasive manner with a brain function testing device based on Humphries (para [0010] of Humphries “parameters obtained in saccadic motion detection can be used to provide objective measures of, dementia, delirium, psychosis, mania, attention deficit, depression, fatigue, intoxication, and/or sedation…Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease…such testing provides economic benefit over extant testing modalities. In the case of medical practitioners, such testing is safer and less invasive in that phlebotomies and/or urine specimens are obviated…The invention may obviate the need for test sample, such as urine, and thereby may reduce the risk of sample mishaps…since saccade generation is principally an unconscious act, the technique is difficult to fool or defeat”).
Schwaller in view of de Brouwer is silent on the circular display for the saccade task. Cornsweet teaches a circular stimulation display for a saccade task (Paragraphs 0100-0103; around a clock, this design can be implemented with the specifics of the de Brouwer task).
It would have been obvious to one of ordinary skill in the art to have modified Schwaller in view of de Brouwer with Cornsweet because it allows for measurements of latency, accuracy, maximum velocity, and damping in each direction for each eye (Paragraph 0103 of Cornsweet) and further because it is a design choice which would not affect the functionality of the system.
Regarding claim 32, Schwaller is silent on the fast near-infrared camera. Humphries teaches wherein the eye movement data of the subject are monitored using a fast near-infrared camera with a frequency of higher than or equal to 1000 Hz (Paragraphs 0014-0015: “The embodiments herein provide techniques for measuring saccade motion…Light emitted or reflected from the subject's eye is focused through an aperture to an optical navigation chip. This chip employs a charge-coupled device (CCD) array to measure the incoming image. The analysis of pixels of light allows the chip to report eye position. These measurements occur rapidly at frequencies of 1200 times per second or more, and in some cases around 6000 times per second. Sequential states of the CCD array are compared to determine magnitudes and directions in two dimensions, up-down left-right…CCDs can “see” in the near infrared, which is the basis for television remote controls”; Paragraph 0017 “The speed of a CCD array allows for rates from about 1200 Hz to about 6000 Hz or more”). The processing in real-time of the image information collected by a fast near-infrared camera would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in order to provide precise detection of high speed saccadic eye motion (para [0009] “Video detection of saccadic eye movements has been used. Normal video frame rates, however, of 30 Hz are slow relative to the high-speed saccade. Eye tracking devices, however, do exist for tracking this high-speed event using video speeds of 240 Hz or more.”; para [0018] “The technology is precise and high-speed, making it well-suited for monitoring eye motion”).
Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwaller in view of Khaderi (US 2016/0367165) and de Brouwer et al. (Reference U on PTO-892; 2016) and Humphries et al. (US 2010/0283972) and Cornsweet et al. (US 2017/007119) as applied to claim 28 above in further view of Kinkingnehun et al. (US 2012/0022395).
Regarding claim 29, Schwaller is silent on the error rate. Kinkingnehun teaches wherein the one or more eye movement parameters include an error rate of a saccade trace of the subject, wherein the error rate of the saccade trace is an interrupt-gaze error rate, or the error rate of the saccade trace is a total error rate of the interrupt-gaze error rate, a no-saccade error rate, and a wrong-direction-saccade error rate (Paragraphs 0126-0131). It would have been obvious to one of ordinary skill in the art to have modified Schwaller with Kinkingnehun because it allows for automation of diagnosis (Paragraph 0021 of Kinkingnehun).
Regarding claim 30, Schwaller is silent on the error rate. Kinkingnehun teaches wherein the determining, by the server, whether the subject has a neurodegenerative disease based on the one or more eye movement parameters includes: comparing the error rate to a reference value to obtain a comparison result; and in response to the comparison result that the error rate is higher than the reference value, determining, by the server, that the subject has the neurodegenerative disease (Paragraphs 0130-0131; through the use of artificial intelligence which would have a reference value in order to provide analysis). It would have been obvious to one of ordinary skill in the art to have modified Schwaller with Kinkingnehun because it allows for automation of diagnosis (Paragraph 0021 of Kinkingnehun).
Regarding claim 31, Schwaller is silent on the error rate. Kinkingnehun teaches wherein the reference value represents an error rate of saccade traces generated based on eye position signals of a group of normal subjects during the Pro-saccade task, the Memory-saccade task, the Anti-saccade task, and the Double-saccade task (Paragraphs 0130-0131; through the use of artificial intelligence which would have a reference value based on normal values in order to provide analysis). It would have been obvious to one of ordinary skill in the art to have modified Schwaller with Kinkingnehun because it allows for automation of diagnosis (Paragraph 0021 of Kinkingnehun).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791